Citation Nr: 0619030	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  00-22 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability rating for status-post 
right hemicolectomy, with ileocolonic anastomosis for Crohn's 
disease and gastroesophageal reflux disease, currently 
evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to March 
1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, wherein the RO increased the veteran's 
service-connected postoperative Chron's disease from 10 to 30 
percent disabling, effective August 30, 1999, the date of 
receipt of the veteran's increased evaluation claim.  The 
veteran timely appealed this determination to the Board.  
Thereafter, in July 2003, the Board remanded the veteran's 
claim to the RO for additional development.  The requested 
development has been completed and the case has returned to 
the Board for appellate review. 

In addition, by a January 2006 rating action, the RO granted 
service connection for gastroesophageal reflux disease, and 
combined the evaluation of this disability with the 
evaluation of status-post right hemicolectomy with 
ileocolonic anastomosis for Crohn's disease.  Thus, the Board 
has characterized the issue as that listed on the title page.


FINDING OF FACT

The veteran's service-connected status-post right 
hemicolectomy, with ileocolonic anastomosis for Crohn's 
disease and gastroesophageal reflux disease, is not shown to 
be manifested by severe ulcerative colitis; anemia, weight 
loss, malnutrition, or recurrent incapacitating episodes; and 
symptom combinations productive of severe impairment of 
health are also not demonstrated. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for status-post right hemicolectomy, with ileocolonic 
anastomosis for Crohn's disease and gastroesophageal reflux 
disease, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Codes, 7323 and 7346 
(2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The VCAA notice must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board observes that the RO apprised the veteran of VA's 
duties to both notify and assist in correspondence, dated in 
April 2003 and February 2004.  In particular, the letters 
informed the veteran that to substantiate his increased 
evaluation claim for Crohn's disease, he must demonstrate 
that his disability had increased in severity.  The veteran 
was instructed to submit or identify evidence relevant to his 
claim, to include a statement from a doctor, private or VA.  
The February 2004 letter advised the  veteran that VA must 
make reasonable efforts to assist him in getting evidence, 
including service medical records, VA out-patient treatment 
records and examination reports, or relevant records held by 
any government agencies, to include employment records from 
the United States Postal Service.  The veteran was told that 
it was his responsibility to submit all records not in the 
possession of a Federal agency, which includes records in his 
possession.  Thus, the discussion contained in the April 2003 
and February 2004 letters furnished the veteran notice of the 
types of evidence he still needed to send to VA, the types of 
evidence that VA would assist in obtaining, and in effect 
requested that the veteran provide VA with or identify any 
additional sources of evidence that he possessed or knew of 
that could help to substantiate his increased evaluation 
claim.

In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159(b).  Although the April 2003 and February 2004 
notice required by the VCAA may not have been provided until 
after the RO adjudicated the appellant's claim in November 
1999, "the appellant [was] provided the content-complying 
notice to which he [was] entitled." Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that any late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, including the degree of disability and 
the effective date of an award.  In this regard, by an April 
2006 letter, the RO informed the veteran on these latter two 
elements with regards to his increased evaluation claim.  
Thus, the Board finds no prejudice to him in processing with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Id. 

Regarding VA's duty to assist and the veteran's increased 
evaluation claim for status-post right hemicolectomy with 
ileocolonic anastomosis for Crohn's disease and 
gastroesophageal reflux disease, voluminous private VA 
treatment and examination reports, are of record.  In October 
2004, pursuant to July 2003 Board remand directives, the 
veteran was examined by VA for the purpose of determining the 
current severity of his service-connected status-post right 
hemicolectomy with ileocolonic anastomosis for Crohn's 
disease and gastroesophageal reflux disease.  The appellant 
has not reported that any other pertinent evidence might be 
available to support his claim.  Accordingly, under these 
particular circumstances, the Board finds that VA did not 
have a duty to assist in this regard that remains unmet with 
respect to the current appeal. 

II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See, 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R.   § 4.1 (2005).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned. 38 C.F.R. § 4.7 (2005).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See, 38 C.F.R. § 4.1 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

As noted previously, by a November 1999 rating action, the RO 
increased the service-connected post-operative Chron's 
disease from 10 to 30 percent disabling, effective August 30, 
1999, the date of receipt of the appellant's claim for an 
increased evaluation for said disability.  Initially, the 
veteran was evaluated as 30 percent disabling under 38 C.F.R. 
§ 4.114, Diagnostic Code 7323, for ulcerative colitis.  

As noted in the introduction, by a January 2006 rating 
action, the RO granted service connection for 
gastroesophageal reflux disease, and combined the evaluation 
of this disability with the evaluation of status-post right 
hemicolectomy with ileocolonic anastomosis for Crohn's 
disease.  Further, the RO evaluated the disability by analogy 
to hiatal hernia, and continued the 30 percent evaluation 
pursuant to 38 C.F.R. § 4.114, Diagnosis Codes 7323-7346 
(2005).  

While this appeal was pending, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2005), 
including the rating criteria for evaluating digestive 
disabilities.  See, 67 Fed. Reg. 29488 (May 31, 2001) 
[effective July 2, 2001].  Specifically, 38 C.F.R. §§ 4.112 
and 4.114 were amended and Diagnostic Codes 7311, 7312, 7343, 
7344, and 7345 were revised.  Diagnostic Code 7313 was 
removed and Diagnostic Codes 7351 and 7354 were added.  The 
changes, however, did not involve rating ulcerative colitis 
(Diagnostic Code 7323) or hiatal hernia (Diagnostic Code 
7346).

It is noted that there are diseases of the digestive system, 
particularly within the abdomen, which, while differing in 
the site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition. 
Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title "Diseases of the 
Digestive System," do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in § 
4.14.  See, 38 C.F.R. § 4.113 (2005).

Disabilities of the digestive system are rated in accordance 
with 38 C.F.R. § 4.114, Diagnostic Codes 7200-7348. Section 
4.114 provides that ratings under codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not 
be combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.

Under 38 C.F.R. § 4.114, Diagnostic Code 7323[ulcerative 
colitis], a 100 percent evaluation will be assigned for 
pronounced ulcerative colitis resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complication as liver abscess.  A 60 percent evaluation is 
warranted for severe ulcerative colitis with numerous attacks 
a year and malnutrition, the health only fair during 
remissions.  A 30 percent disability is assigned for 
moderately severe disability with frequent exacerbations.

Under 38 C.F.R. § 4.114, Diagnostic Code 7346 [hiatal 
hernia], a maximum 60 percent disability rating is warranted 
for symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent disability rating is warranted for persistently 
recurrent epigastric distress with dysphagia, pyrosis and 
regurgitation accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  See, 
38 C.F.R. § 4.114, Diagnostic Code 7346 (2005).

In this regard, the Board observes that the veteran's 
disability is not reflective of severe ulcerative colitis 
with numerous attacks a year and malnutrition, with the 
health only fair during remissions--criteria for a 60 percent 
rating under Diagnostic Code 7323.  The Board points out that 
the record does not contain any evidence of malnutrition.  
Indeed, when examined by VA in October 1999, February 2002 
and October 2005, the veteran was noted not to have been in 
any acute distress; there was no evidence of malnutrition.  
Similarly, while VA and private examination and treatment 
reports, reflect that the veteran complained of having 
urgency and diarrhea (see, VA examination reports, dated in 
October 1999 and October 2005 and private treatment reports, 
dated in January 2000 and January 2001), the clinical 
evidence does not reflect that he had symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia, or other symptom combinations productive of 
severe impairment of health--criteria for a 60 percent rating 
under Diagnostic Code 7346.  In this regard, the Board notes 
that the aforementioned VA examination reports reflect that 
the veteran's weight had remained relatively stable, i.e. it 
ranged from 217-219 pounds.  

There also is not basis for assigning a higher evaluation 
under any other potentially applicable diagnostic code.  The 
evidence does not show more than considerable or moderately 
severe impairment to health such as that contemplated by 
ratings higher than 30 percent under the criteria for 
resection of the large intestine, or diverticulitis (the 
latter which may be rated under the criteria for irritable 
colon syndrome, peritoneal adhesions, or ulcerative colitis, 
depending upon the predominant disability picture).  See 38 
C.F.R. §§ 4.112, 4.114, Diagnostic Codes 7329, 7327, 7319, 
7301, and 7323 (2005).




III.  Extraschedular Consideration

Furthermore, the Board has considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) has not been met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 30 
percent for the veteran's disability.


ORDER

Entitlement to an increased disability rating for status-post 
right hemicolectomy, with ileocolonic anastomosis for Crohn's 
disease and gastroesophageal reflux disease, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


